If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



In re VELASQUEZ, Minor.



MARIO VELASQUEZ-TOMAS, Guardian of LMV                               FOR PUBLICATION
                                                                     November 10, 2022
               Appellant.                                            9:15 a.m.

                                                                     No. 360057
                                                                     Ionia Probate Court
                                                                     LC No. 2021-000494-GM


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

RICK, P.J.

        Appellant, Mario Velasquez-Tomas, guardian of LMV, a minor, appeals as of right the
probate court’s order denying his motion for special findings of fact to apply for Special Immigrant
Juvenile (SIJ) status for LMV under 8 USC 1101(a)(27)(J) with the United States Citizenship and
Immigration Services (USCIS). On appeal, appellant argues that the probate court erred when it
(1) concluded that the notice of service of the motion to LMV’s mother was insufficient, (2)
refused to find that LMV was neglected or abused by his mother, (3) failed to determine whether
or not it was in LMV’s best interests to return to his mother in Guatemala, his country of origin,
or remain in the United States. This case presents issues of first impression regarding SIJ status
proceedings. MCR 7.215(B)(2). We vacate the probate court’s order and enter the accompanying
order with special findings of fact to establish SIJ status for LMV. See MCR 7.216(A)(7).

                                       I. BACKGROUND

        Appellant, LMV’s uncle, initiated an action for full guardianship of LMV in December
2021, and further motioned the probate court to make the predicate factual findings necessary for
LMV to apply for SIJ status, including that (1) LMV is dependent on the court, (2) his reunification
with his parents was not viable because of abuse, neglect, abandonment, or a similar basis under
state law, and (3) it is not in LMV’s best interests to return to Guatemala. The record indicates
that a copy of the petition and motion were sent by first-class mail to LMV’s mother in December
2021.


                                                -1-
        The probate court held a bifurcated hearing on the guardianship petition and Motion for
Special Findings in January 2022. At the hearing, the court first heard from appellant regarding
the guardianship petition. LMV had been living with appellant since January 2021.1 Appellant
explained that he was able to provide financially for LMV while LMV attended school, and that
he would talk to LMV when he needed to be disciplined. The probate court also heard testimony
that, although LMV maintained contact with his mother, she was not providing any financial
support for LMV. LMV and appellant both testified that LMV’s mother did not oppose the
guardianship petition. LMV’s appointed guardian ad litem (GAL) expressed that LMV was in
need of a guardian and observed that it was in LMV’s best interest to have appellant appointed as
his guardian. The probate court confirmed that LMV’s father was deceased, and it granted the
petition to appoint appellant as guardian of LMV.

         Next, the court heard testimony in support of the motion for special findings to establish
SIJ status. LMV explained that he left Guatemala and traveled to the United States in search of a
better life. LMV testified that, instead of attending school, he was required to work starting when
he was approximately 8 years old. When he was 12 years old, he began working alone and was
forced to work in dangerous conditions, including being exposed to chemical fertilizers and
harvesting equipment. In one instance, LMV was injured by an ax or machete and his mother did
not seek medical care for him. Before age 12, LMV assisted with his mother’s work by moving
rocks. LMV testified that he had very “little” food and water in Guatemala. LMV further testified
that his mother beat him with a belt or stick if he was unable to work, leaving marks, and she also
hit and scolded him as punishment. LMV testified that he felt bad when his mother beat and hit
him and that he would feel bad if he had to return to his mother in Guatemala. While living with
appellant, LMV was able to attend school and received appropriate care, food, and shelter. The
GAL recommended that the court enter an order with the special findings on the issue of SIJ status.
The GAL emphasized that the testimony supported a finding that LMV had been abused and
neglected by his mother, that his father was deceased, and that it was not in LMV’s best interests
to return to Guatemala, in part because LMV had better educational opportunities in the United
States and appellant was able to take better care of LMV’s needs.

        Although the probate court granted the guardianship petition, the court denied the motion
for SIJ status special findings. In denying the motion, the probate court found that LMV’s mother
had not been given proper notice of the proceeding and determined that it could not conclude that
LMV was abused or neglected by his mother because she had no opportunity to refute LMV’s
testimony. The court made no findings regarding whether LMV’s best interests would be served
by returning to Guatemala, stating it was “not even sure how—what the standard would be in
making that” and noting that “within a child protection proceeding . . . [the court] would not make
a finding of abuse or neglect against a parent without giving the parent an opportunity to appear
and respond to the allegations.” Although appellant requested an adjournment to provide
additional notice to LMV’s mother, the court denied his request, stating, “I’m not granting the
special immigration status to a young man who has entered this country illegally, and . . . whose
mother has not been given an opportunity to refute the allegations.” This appeal followed.




1
    LMV entered the country as an unaccompanied minor in December 2020.


                                               -2-
                                   II. STANDARD OF REVIEW

        We review for an abuse of discretion a probate court’s dispositional rulings and review for
clear error the factual findings underlying its decision. In re Portus, 325 Mich App 374, 381; 926
NW2d 33 (2018). A court abuses its discretion if it “chooses an outcome outside the range of
reasonable and principled outcomes.” Id. (quotation marks and citations omitted). “The probate
court necessarily abuses its discretion when it makes an error of law.” Id. (quotation marks and
citations omitted). “A probate court’s finding is clearly erroneous when a reviewing court is left
with a definite and firm conviction that a mistake has been made, even if there is evidence to
support the finding.” Id. (quotation marks and citation omitted). This Court defers to the probate
court on matters of credibility and gives broad deference to findings of fact made by the probate
court because of its unique vantage point regarding witnesses, their testimony, and other
influencing factors not readily ascertainable to the reviewing court. In re Erickson Estate, 202
Mich App 329, 331; 508 NW2d 181 (1993); MCR 2.613(C). Matters of statutory interpretation
are reviewed de novo, which also applies to the interpretation of federal statutes and regulations:

                        Statutory interpretation is a question of law we review de
                novo, as is the interpretation of administrative regulations. This
                standard applies to the interpretation of federal statutes and
                regulations, though reasonable administrative interpretations of
                regulations operating as statutory gap-fillers are entitled to
                deference. Clear and unambiguous statutory language is given its
                plain meaning, and is enforced as written. [In re LFOC, 319 Mich
                App 476, 480; 901 NW2d 906 (2017) (quotation marks and citations
                omitted).]

                                   III. SIJ STATUS OVERVIEW

        The Immigration and Nationality Act of 1990 “established SIJ status as a path for resident
immigrant children to achieve permanent residency in the United States.” In re LFOC, 319 Mich
App at 481, quoting In re Estate of Nina L, 2015 Ill App 152223, ¶ 15; 397 Ill Dec 279; 41 NE3d
930 (2015). “In short, 8 USC 1101(a)(27)(J) and 8 CFR 204.11 afford undocumented children,
under the jurisdiction of a juvenile court, the ability to petition for special immigrant juvenile status
in order to obtain lawful permanent residence in the United States.” In re LFOC, 319 Mich App
at 484 (citation and quotation marks omitted).

       There is a two-step process for obtaining SIJ status which entails “a unique hybrid
procedure that directs the collaboration of state and federal systems.” Id. at 486 (quotation marks
and citation omitted). First, the state court makes predicate factual findings pertinent to the
juvenile’s SIJ status. Id. The state court must find that an individual who seeks SIJ status is under
the age of 21, unmarried, and (1) dependent on the juvenile court, (2) cannot viably be reunified
with one or both of their parents due to neglect, abandonment, or a similar basis found under state
law, and (3) the juvenile’s best interests would not be served by returning to their country of origin.
8 USC 1101(a)(27)(J). The findings made by the state court only relate to matters of child welfare,
a subject traditionally left to the jurisdiction of the states, and are made according to state law. In
re LFOC, 319 Mich App at 486. “The federal statute places no restriction on what is an appropriate
proceeding or how these SIJ factual findings should be made. The only limitation is that the court


                                                  -3-
entering the findings fit the federal definition of a ‘juvenile court.’ ” Id. at 487 (quotation marks
and citation omitted). However, the state court “is not to engage in an immigration analysis or
decision.” Id. at 486, citing Recinos v Escobar, 473 Mass 734, 738; 46 NE3d 60 (2016).
“Although the juvenile court determines whether the evidence supports the findings, the final
decision regarding SIJ status rests with the federal government . . . .” In re LFOC, 319 Mich App
at 485 (quotation marks and citation omitted). After the state court makes the predicate findings,
the juvenile applies to the USCIS for SIJ status. Id. The USCIS “engages in a much broader
inquiry than state courts, and makes the ultimate decision as to whether or not the juvenile’s
application for SIJ status should be granted.” Id. at 486 (quotation marks and citation omitted).

                                   IV. SERVICE OF PROCESS

        As an initial matter, the probate court appeared to imply that it could not make the requested
predicate findings because LMV’s mother was not properly served with the motion for special
findings. We conclude that the probate court erred by concluding that notice was sufficient to
grant the guardianship, yet insufficient for purposes of the SIJ proceedings.

        As the USCIS notes, “USCIS generally defers to the court on matters of state law,” and
“[t]here is nothing in USCIS guidance that should be construed as instructing juvenile courts on
how to apply their own state law.” USCIS Policy Manual, Vol 6: Special Immigrant Juveniles
Part J, (USCIS Policy Manual), Ch 2 Eligibility Requirements, (updated June 10, 2022)
 (accessed July 25, 2022).
Accordingly, the probate court was required to apply the laws and procedures set forth under the
laws and court rules of Michigan.

        This Court has recognized that “courts around the country hear SIJ evidence in a variety of
settings, including custody proceedings, adoption petitions and probate issues.” In re LFOC, 319
Mich App at 486-487 (quotation marks and citation omitted). In this case, appellant sought to be
appointed guardian of LMV under MCL 700.5204(b) of the Estates and Protected Individuals
Code (EPIC), MCL 700.1101 et seq. MCL 700.1401(1) generally governs the notice requirements
under EPIC, which provides:

               (1) If notice of a hearing on a petition is required and except for specific
       notice requirements as otherwise provided by supreme court rule, the petitioner
       shall cause notice of the time and place of the hearing on the petition to be given to
       each interested person or the person’s attorney if the person has appeared by
       attorney or requested that notice be sent to the person’s attorney. Unless otherwise
       provided by supreme court rule, notice must be given by 1 of the following
       methods:

               (a) Mailing a copy at least 14 days before the time set for the hearing by
       certified, registered, or first-class mail addressed to the person being notified at the
       post office address given in the person’s demand for notice, if any, or at the person’s
       office or place of residence, if known.

               (b) Delivering a copy to the person being notified personally at least 7 days
       before the time set for the hearing.



                                                 -4-
               (c) If the address or identity of the person is not known and cannot be
       ascertained with reasonable diligence, publishing once a copy in a newspaper
       having general circulation in the county where the hearing is to be held at least 14
       days before the time set for the hearing.

MCL 700.5213, which governs the procedure for a court appointed guardian for a minor, provides
in relevant part:

               (1) The petitioner shall give notice of the time and place of hearing of a
       petition for the appointment of a minor's guardian to each of the following:

               (a) The minor, if 14 years of age or older.

               (b) The person who had the principal care and custody of the minor during
       the 63 days preceding the date of the petition.

               (c) Each living parent of the minor or, if neither of them is living, the adult
       nearest of kin to the minor.

               (2) Upon hearing, if the court finds that a qualified person seeks
       appointment, venue is proper, the required notices have been given, the
       requirements of section 5204 or of sections 5205 and 5206 are satisfied, and the
       minor's welfare will be served by the requested appointment, the court shall make
       the appointment. In other cases, the court may dismiss the proceeding or make
       another disposition of the matter that will serve the minor's welfare. [Emphasis
       added.]

         The guardianship petition and motion for SIJ status special findings were jointly sent by
first-class mail to LMV’s mother. In denying appellant’s motion for SIJ special findings, the court
determined that LMV’s mother was not properly served. However, the probate court did not deny
the guardianship petition for inadequate notice. Although the court voiced some concern regarding
whether LMV’s mother received actual notice of the hearing, the court implicitly found that the
required notice was given by granting appellant full guardianship of LMV. See MCL 700.5213(2).
Because the guardianship petition and the motion for special findings were jointly mailed to
LMV’s mother, the court erred by finding that LMV’s mother did not receive proper notice of the
SIJ status special findings motion, and therefore, abused its discretion by denying the motion, in
part, on that basis.

                                   V. SIJ STATUS FINDINGS

       Next, appellant argues that the probate court erred by concluding that the evidence
presented did not support a finding that LMV had been neglected and abused by his mother as
defined by Michigan law. Appellant further argues that the court abused its discretion by refusing
to make findings related to whether reunification of LMV with his mother was viable and in
LMV’s best interests. We agree.




                                                -5-
                                  A. STANDARD OF PROOF

        The standard of proof required for SIJ status predicate factual findings raises an issue of
first impression for this Court. See MCR 7.215(B)(2). We hold that preponderance of the
evidence standard applies.

        For SIJ status, state courts must make three factual findings: (1) the juvenile is declared
dependent on a juvenile court; (2) the juvenile’s reunification with one or both of their parents is
not viable due to neglect, abandonment, or a similar basis found under state law, and (3) the
juvenile’s interests would not be served by returning to their country of origin. 8 USC
1101(a)(27)(J). However, 8 USC 1101(a)(27)(J) does not provide a standard of proof required to
make such findings. As noted earlier, “USCIS generally defers to the court on matters of state
law,” and “[t]here is nothing in USCIS guidance that should be construed as instructing juvenile
courts on how to apply their own state law.” USCIS Policy Manual, Ch 2 Eligibility Requirements,
(updated June 10, 2022) 
(accessed July 25, 2022); see also BRLF v Sarceno Zuniga, 200 A3d 770, 775 (DC, 2019)
(recognizing that the SIJ status statute does not provide a standard of proof and applying the
preponderance of the evidence standard). Moreover, the USCIS Policy Manual instructs courts
to follow their state laws regarding evidentiary standards and due process. See USCIS Policy
Manual, Ch 3 Documentation and Evidence § A.1 (updated June 10, 2022)
 (accessed July 25, 2022)
(“There is nothing in USCIS guidance that should be construed as instructing juvenile courts on
how to apply their own state law. Juvenile courts should follow their state laws on issues such as
when to exercise their authority, evidentiary standards, and due process.”). As such, multiple
courts have contemplated the applicable standard of proof to be applied when making SIJ findings.
Because this is an issue of first impression, we consider how this issue has been addressed by other
jurisdictions.2

         In Guardianship of SHR, 68 Cal App 5th 563, 574; 283 Cal Rptr 3d 805 (Cal App 2021),
lv gtd by 501 P3d 634 (Cal 2021), the California appellate court clarified that the preponderance
of the evidence standard was the standard of proof required to make SIJ findings. Although Cal
Civ Pro Code § 155 codified the court’s jurisdiction to make such findings, the code did not
provide a specific burden of proof for the superior court to use. Id. The court held that the
preponderance of the evidence standard applied because the code did not specify the applicable
burden of proof. Id. Additionally, the court rejected the substantial evidence standard adopted in
an earlier case because it determined that the substantial evidence standard was inconsistent with
the trial court’s factual finding task within the SIJ statutory scheme. Id. at 576.

        Similarly, in BRLF v Sarceno Zuniga, 200 A3d 770, 776 (DC, 2019), the court was clear
that the standard of proof for the SIJ predicate factual findings was a preponderance of the
evidence. The court recognized that the federal statute did not establish the applicable standard of


2
  “When interpreting federal statutes, we may look to decisions from other jurisdictions for
guidance. Although not binding, the decisions of courts from other states may be considered as
persuasive authority.” In re LFOC, 319 Mich App at 481, n 1 (quotation marks and citation
omitted).


                                                -6-
proof for SIJ status findings and that there was there was no guidance on how state courts should
be applying their own state laws. Id. Because trial courts in the District of Columbia generally
applied the preponderance of the evidence standard in civil cases unless otherwise specified,
including those relating to family matters, the court concluded that the SIJ status statute required
the petitioner to demonstrate by a preponderance of the evidence that the minor’s reunification
with their parent was “not viable” under District of Columbia law. Id.

        In Romero v Perez, 463 Md 182, 197; 205 A3d 903 (2018), the Maryland high court also
held that the preponderance of evidence standard applied to SIJ findings. The court recognized
that the preponderance of the evidence was generally the standard of proof in civil actions,
including various juvenile matters, and that the heightened clear and convincing standard was only
applicable in certain limited circumstances, such as when the government sought to take “unusual
coercive action”, including terminating parental rights. Id. at 198. The court concluded that no
unusual coercive action occurred in SIJ status cases because the proceedings did not involve the
termination of parental rights or placing a fundamental liberty at risk. Id. at 198-199.3 See also In
re Ena S Y, 140 App Div 3d 778, 780; 34 NYS2d 99 (Ny App, 2016) (confirming the court’s
adoption of the preponderance of the evidence standard for SIJ status findings).

       Similar to the jurisdiction above, this Court has held that “when a statute fails to state the
standard that probate courts are to use to establish a particular fact, the default standard in civil
cases—preponderance of the evidence—applies.” In re Murray Conservatorship, 336 Mich App
234, 246; 970 NW2d 372 (2021) (quotation marks, citation, and alteration omitted). Accordingly,
because the SIJ statute does not state the applicable standard of proof to be applied for factual
findings, we conclude that the preponderance of the evidence standard applies.

                                   B. ABUSE AND NEGLECT

        In this case, appellant sought to be appointed full guardian of LMV under EPIC,
MCL 700.5213(2). EPIC does not define the terms abuse or neglect, nor does the Immigration
and Nationality Act of 1990 or the regulations promulgated under it. Michigan law, however,
statutorily defines the terms abuse and neglect as used in various Acts. Therefore, we review those
laws for guidance.

     As used in the Child Abuse and Neglect Prevention Act, MCL 722.601 et seq.,
MCL 722.602(1)(b) provides:

               “Child abuse” means harm or threatened harm to a child’s health or welfare
       by a person responsible for the child’s health or welfare, which harm occurs or is
       threatened through nonaccidental physical or mental injury; sexual abuse, which
       includes a violation of section 145c of the Michigan penal code, 1931 PA 328,
       MCL 750.145c.



3
 We note that the Department of Homeland Security recently issued a rule clarifying that a state
court “is not required to terminate parental rights to determine that parental reunification is not
viable.” 8 CFR 204.11(c)(1)(ii).


                                                -7-
As used in MCL 722.622(g) of Michigan’s Child Protection Law, MCL 722.621 et seq., “child
abuse” is defined as:

       harm or threatened harm to a child’s health or welfare that occurs through
       nonaccidental physical or mental injury, sexual abuse, sexual exploitation, or
       maltreatment, by a parent, a legal guardian, or any other person responsible for the
       child’s health or welfare or by a teacher, a teacher’s aide, or a member of the clergy.

Under the Child Abuse and Neglect Prevention Act, MCL 722.602(d)4 provides:

               “Neglect” means harm to a child’s health or welfare by a person responsible
       for the child’s health or welfare that occurs through negligent treatment, including
       the failure to provide adequate food, clothing, shelter, or medical care, though
       financially able to do so, or the failure to seek financial or other reasonable means
       to provide adequate food, clothing, shelter, or medical care.

Under MCL 722.622(k) of Michigan’s Child Protection Law, “child neglect” is defined as:

       harm or threatened harm to a child’s health or welfare by a parent, legal guardian,
       or any other person responsible for the child’s health or welfare that occurs through
       either of the following:

               (i) Negligent treatment, including the failure to provide adequate food,
       clothing, shelter, or medical care, though financially able to do so, or by the failure
       to seek financial or other reasonable means to provide adequate food, clothing,
       shelter, or medical care.

               (ii) Placing a child at an unreasonable risk to the child’s health or welfare
       by failure of the parent, legal guardian, or other person responsible for the child’s
       health or welfare to intervene to eliminate that risk when that person is able to do
       so and has, or should have, knowledge of the risk.

                           1. OTHER STATES’ INTERPRETATION

        Other jurisdictions apply the law of their own state to determine whether a minor seeking
SIJ status was abused, neglected, or abandoned by his or her parents, and whether reunification is
viable. See Romero, 463 Md at 204 (stating that the terms abuse, neglect, and abandonment
“derive from state law because determining the viability of reunification is a question that lies
within the expertise of the juvenile court, applying relevant State law”) (alteration omitted);
Canales v Torres Orellana, 67 Va App 759, 782; 800 SE2d 208 (2017) (stating that “by its express
terms, 8 U.S.C. § 1101(a)(27)(J)(i) contemplates that state courts apply state law and render
judgments accordingly”); BRLF v Sarceno Zuniga, 200 A3d 770, 776-777 (DC, 2019) (considering
the definitions of “neglect” and “abandoned” as set forth in Subchapter I “Proceedings Regarding


4
 Michigan’s Probate Code of 1939, MCL 712A.2(b)(1)(B), incorporates the definition of neglect
as used in MCL 722.602.


                                                -8-
Delinquency, Neglect, or Need of Supervision” of the District of Columbia Official Code in SIJ
status proceedings).

        Additionally, courts have broadly interpreted the meanings of “abuse,” and “neglect,” and
“abandonment” in SIJ status proceedings. In Romero, the court held, that “in SIJ status cases in
Maryland, the terms ‘abuse,’ ‘neglect,’ and ‘abandonment’ should be interpreted broadly when
evaluating whether the totality of the circumstances indicates that the minor’s reunification with a
parent is not viable, i.e., workable or practical, due to prior mistreatment.” Romero, 463 Md at 202.
The court further held that such a holding “furthers Congress’s intent in creating SIJ status,” and
is “consistent with Maryland’s public policy of protecting children.” Id. Similarly, in BRLF, the
court indicated that “the trial court must recognize that Congress to some extent has put its
proverbial thumb on the scale favoring SIJS status [sic].” BRLF, 200 A3d at 776. The court further
stated:

       The purpose of the law is to permit abused, neglected, or abandoned children to
       remain in this country. And, in establishing the requirements for SIJS status [sic],
       Congress knew that there would be proof problems, i.e., that those seeking the
       status would have limited abilities to corroborate testimony with additional
       evidence. For that reason, a trial court’s imposition of insurmountable evidentiary
       burdens of production or persuasion on an SIJ petitioner would be inconsistent with
       the intent of the Congress. Therefore, in this international—not merely District of
       Columbia—environment, all the relevant factors must be understood in the light
       most favorable to determinations of neglect and abandonment, with an eye to the
       practicalities of the situation without excessive adherence to standards and
       interpretations that might normally apply in strictly local contexts. [Id. at 776-777
       (citations and quotation marks omitted).]

                                        2. APPLICATION

       On the basis of this record, we conclude that the actions of LMV’s mother, as described by
LMV, constituted neglect and abuse as defined by Michigan law and the record only supported a
finding that reunification was not possible.5 Therefore, the probate court clearly erred by finding
otherwise.

         LMV provided unrefuted testimony that he was abused and neglected by his mother. LMV
testified that his mother would beat him with a belt and branches, leaving marks on his body, when
he was unable to work and that she hit him as a form of discipline. LMV testified that, instead of
attending school, he was required to work when he was approximately 8 years old. When he was
12 years old, he began working alone and was forced to work in dangerous conditions, including
being exposed to chemical fertilizers and harvesting equipment. LMV also suffered work-related
injuries. In one incident he was injured by a machete or ax and was unable to work for one week.


5
  We note that reunification with his father was also not viable because LMV’s father was
deceased.



                                                -9-
His mother failed to provide medical treatment for these injuries. LMV also had “little” food and
water while working and was frequently tired. LMV testified that he had very “little” food and
water in Guatemala, which suggests that his mother may not have provided adequate food. LMV
also testified that he felt “bad” when his mother beat him and that he would feel “bad” if he was
forced to return to his mother in Guatemala. Moreover, the GAL emphasized that the evidence
supported a finding that LMV had been abused and neglected by his mother. The GAL also argued
that LMV’s best interests were served by being in the United States with his uncle, and
recommended that the court enter an order with the special findings on the issue of Special
Immigrant Juvenile Status.

       In denying appellant’s motion, the court explained:

       [LMV’s mother has] been given no opportunity to refute [LMV’s] testimony that,
       in essence, she physically abused him, and on occasion, would neglect his needs.
       And part of the testimony, apparently, is that his mother is well aware that she [sic]
       came to the United States, and even assisted in his transition to this country by
       providing his uncle with a power of attorney. So, I cannot conclude that [LMV]
       was abused or neglected while in the care of his mother.

        Although there was some indication that his mother was aware that LMV traveled to the
United States, the evidence only supported a finding that LMV had been abused and neglected, as
defined under MCL 722.622(g) and MCL 722.622(k), by his mother and that reunification was not
possible. LMV described having to work in dangerous conditions instead of attending school,
being injured from a work incident without being provided medical treatment, and physical abuse
by his mother. Therefore, on this record, we are “left with a definite and firm conviction that a
mistake has been made,” and conclude that the court’s abuse and neglect findings were clearly
erroneous. In re Portus, 325 Mich App at 38. Moreover, as discussed earlier, the court abused its
discretion by denying the motion for special findings on the basis that LMV’s mother was not
properly served. Further, to the extent that the probate court refused to make findings because
LMV’s mother was not present and suggested that this was a “a child protection proceeding,” the
court erred. The Department of Homeland Security recently clarified that a state court “is not
required to terminate parental rights to determine that parental reunification is not viable.” 8 CFR
204.11(c)(1)(ii). Therefore, LMV’s mother’s parental rights were not at issue.

        The probate court further erred when it concluded that LMV had entered the United States
“illegally” and relied on that finding in its analysis. In denying appellant’s motion, the court stated,
“I’m not granting the special immigration status to a young man who has entered this country
illegally, and . . . whose mother has not been given an opportunity to refute the allegations.” This
Court has recognized that “the juvenile court’s special findings are limited to child welfare
determinations” and that “the juvenile court is not to engage in an immigration analysis or
decision.” In re LFOC, 319 Mich App at 486; see In re Estate of Nina L, 2015 IL App (1st) 152223
at ¶ 21 (“A state court’s role in the SIJ process is not to determine worthy candidates for
citizenship, but simply to identify abused, neglected, or abandoned alien children under its
jurisdiction who cannot reunify with a parent or be safely returned in their best interests to their
home country”) (quotation marks and citation omitted). Therefore, the probate court’s conclusion
and reliance on its finding that LMV entered the United States “illegally” was wholly improper
and erroneous. Moreover, the probate court had no authority to “grant” SIJ status to LMV, as the


                                                 -10-
proceedings related solely to predicate factual findings and “the final decision regarding SIJ status
rests with the federal government . . . .” In re LFOC, 319 Mich App at 485 (quotation marks and
citation omitted).

                                      C. BEST INTERESTS

        Although the probate court did not make findings regarding best interests, the record is
sufficient for this Court to make such findings and we exercise our discretion to do so. See Hines
v Volkswagen of America, Inc, 265 Mich App 432, 443-444; 695 NW2d 84 (2005) (“where the
lower court record provides the necessary facts, appellate consideration of an issue raised before,
but not decided by, the trial court is not precluded.”).6

        Other jurisdictions have approached the best-interests findings in SIJ status proceedings
differently. See In re Dany G, 223 Md App 707, 721-722; 117 A3d 650 (2015) (concluding that
“[i]n the context of a SIJ status predicate order, the inquiry is a straight-forward comparison” of
whether the child’s interests would be better served by remaining in the United States or by
returning to the same conditions from which the child fled from in his or her country of origin);
Cf Kitoko v Salomao, 210 Vt 383, 393; 2019 VT 45; 215 A3d 698 (2019) (concluding that the trial
court could rely on the best interest factors used in custody proceedings and “ha[d] discretion to
consider other factors and also to rely upon its own common sense and experience in reaching a
reasoned judgment as to the best interests of the child where the custody and SIJ statuses of the
children were at issue”) (quotation marks and citation omitted).




6
 This Court has jurisdiction to make determinations concerning the care and custody of this minor
child. MCL 600.308; MCR 5.801(A)(3); MCR 7.216(A)(7); see In re LFOC, 319 Mich App
at 487 (explaining that under 8 CFR 204.11(a), “a juvenile court” means “a court located in the
United States having jurisdiction under State law to make judicial determinations about the custody
and care of juveniles.”); see also e.g., In re Diaz v Munoz, 118 AD3d 989, 991; 989 NYS2d 52
(2014) (concluding that the reviewing court had the authority to enter its own findings of fact and
conclusions of law because the record was sufficient).



                                                -11-
     In Michigan, best interest factors are set forth in MCL 722.237 of the Child Custody Act,
MCL 722.21 et seq., as well as in MCL 710.22(g)8 of the Michigan Adoption Code, MCL 710.21




7
    MCL 722.23 provides the following factors:
                (a) The love, affection, and other emotional ties existing between the parties
         involved and the child.

                 (b) The capacity and disposition of the parties involved to give the child
         love, affection, and guidance and to continue the education and raising of the child
         in his or her religion or creed, if any.

                (c) The capacity and disposition of the parties involved to provide the child
         with food, clothing, medical care or other remedial care recognized and permitted
         under the laws of this state in place of medical care, and other material needs.

                (d) The length of time the child has lived in a stable, satisfactory
         environment, and the desirability of maintaining continuity.

               (e) The permanence, as a family unit, of the existing or proposed custodial
         home or homes.

                (f) The moral fitness of the parties involved.

                (g) The mental and physical health of the parties involved.

                (h) The home, school, and community record of the child.

                 (i) The reasonable preference of the child, if the court considers the child to
         be of sufficient age to express preference.

                 (j) The willingness and ability of each of the parties to facilitate and
         encourage a close and continuing parent-child relationship between the child and
         the other parent or the child and the parents. A court may not consider negatively
         for the purposes of this factor any reasonable action taken by a parent to protect a
         child or that parent from sexual assault or domestic violence by the child's other
         parent.

                 (k) Domestic violence, regardless of whether the violence was directed
         against or witnessed by the child.

                (l) Any other factor considered by the court to be relevant . . . .
8
    MCL 710.22(g) of the Adoption Code provides:



                                                  -12-
       (g) “Best interests of the adoptee” or “best interests of the child” means the
sum total of the following factors to be considered, evaluated, and determined by
the court to be applied to give the adoptee permanence at the earliest possible date:

        (i) The love, affection, and other emotional ties existing between the
adopting individual or individuals and the adoptee or, in the case of a hearing under
section 39 of this chapter, the putative father and the adoptee.

         (ii) The capacity and disposition of the adopting individual or individuals
or, in the case of a hearing under section 39 of this chapter, the putative father to
give the adoptee love, affection, and guidance, and to educate and create a milieu
that fosters the religion, racial identity, and culture of the adoptee.

         (iii) The capacity and disposition of the adopting individual or individuals
or, in the case of a hearing under section 39 of this chapter, the putative father, to
provide the adoptee with food, clothing, education, permanence, medical care or
other remedial care recognized and permitted under the laws of this state in place
of medical care, and other material needs.

       (iv) The length of time the adoptee has lived in a stable, satisfactory
environment, and the desirability of maintaining continuity.

        (v) The permanence as a family unit of the proposed adoptive home, or, in
the case of a hearing under section 39 of this chapter, the home of the putative
father.

        (vi) The moral fitness of the adopting individual or individuals or, in the
case of a hearing under section 39 of this chapter, of the putative father.

       (vii) The mental and physical health of the adopting individual or
individuals or, in the case of a hearing under section 39 of this chapter, of the
putative father, and of the adoptee.

       (viii) The home, school, and community record of the adoptee.

        (ix) The reasonable preference of the adoptee, if the adoptee is 14 years of
age or less and if the court considers the adoptee to be of sufficient age to express
a preference.

        (x) The ability and willingness of the adopting individual or individuals to
adopt the adoptee's siblings.

       (xi) Any other factor considered by the court to be relevant to a particular
adoption proceeding, or to a putative father's request for child custody.




                                        -13-
et seq. In In re COH, ERH, JRG, & KBH, 495 Mich 184; 848 NW2d 107 (2014),9 our Supreme
Court considered whether the best interest factors set forth in the Child Custody Act or the
Adoption Code were more applicable in guardianship proceedings for minors. Below, the trial
court applied the best interest factors set forth in the Child Custody Act. Id. at 190. Our Supreme
Court concluded that “[b]ecause MCL 712A.19c(2) grants the trial court discretion in determining
whether a guardianship is in the child’s best interest, a trial court’s decision regarding what factors
to consider in making the best-interest determination is reviewed for an abuse of discretion.” Id.
at 202. The Court further held that, “depending on the circumstances, a case may more reasonably
lend itself to application of the Child Custody Act factors, some combination of the Adoption Code
and Child Custody Act factors, or a unique set of factors developed by the trial court for purposes
of a particular case.” Id. at 203.

        Applying those same principals recognized in In re COH, we hold that, for purposes of SIJ
status findings, a court may apply “the Child Custody Act factors, some combination of the
Adoption Code and Child Custody Act factors, or a unique set of factors developed by the trial
court.” Id. We further conclude that the probate court abused its discretion by failing to make
such findings. Moreover, because the record established that it is in LMV’s best interests to remain
in the United States, rather than return to Guatemala, we exercise our discretion to make those
findings instead of remanding to the probate court. MCR 7.216(A)(7).

        The record established that LMV fled Guatemala not only to find a better life, but because
of the neglect and abuse he suffered by his mother. LMV testified that his mother would beat him
with a stick, branches or belt when he was unable to work or to discipline him. LMV explained
that he was required to work in dangerous conditions instead of attending school, and that after he
suffered a work-related accident as a result of an ax, his mother did not provide him medical care.
LMV further testified that he was frequently tired as a result of his hard labor and that appellant
provided him food and a stable home. Importantly, LMV was denied the opportunity to receive
an education in Guatemala and is able to attend school in the United States. On the other hand,
appellant, whom LMV had been living with since January 2021, testified that he was able to
provide financially for LMV, that LMV was able to attend school while living with him, and that
he talked to LMV when LMV needed to be disciplined. LMV also testified that he received an
adequate amount of food while staying with appellant. Additionally, LMV’s mother was not
providing any financial support for LMV. LMV’s testimony also indicated that he wished to
remain in the United States with appellant, and that he did not want to return to Guatemala.
Moreover, the court appointed GAL argued that the evidence supported a finding that LMV’s best
interests were served by remaining in the United States with appellant and recommended that the
court enter an order with the special findings for SIJ status. Whether using the child custody
factors, adoption factors, or a combination of factors, the record clearly established a finding that
LMV’s best interests were served by remaining in the United States with appellant instead of
returning to the conditions from which he fled, which included physical abuse, being required to
work in dangerous conditions, and the complete denial of educational opportunities.




9
  Although In re COH does not involve SIJ status proceedings, it provides general guidance as to
the application of best interest factors.


                                                 -14-
Vacated.

                  /s/ Michelle M. Rick
                  /s/ Colleen A. O’Brien




           -15-